

Exhibit 10.32B
JAZZ PHARMACEUTICALS PLC
CASH BONUS PLAN
(U.S. AFFILIATES)


1.    Purpose of the Plan.
The Jazz Pharmaceuticals plc Cash Bonus Plan (U.S. Affiliates) (the “Plan”) is
designed to provide meaningful incentive, on an annual basis, for employees of
U.S. Affiliates of Jazz Pharmaceuticals plc (the “Company”).
2.    Eligibility.
In order to be eligible to participate in the Plan for a Plan Year, an employee
(a) must be an active regular employee of a U.S. Affiliate of the Company whose
Employment Start Date is October 31 of the Plan Year or earlier and (b) must not
be eligible to participate in a commercial (including sales) or other similar
incentive compensation plan. Employees who are not expressly classified by the
U.S. Affiliate as “regular” employees, such as temporary or contract employees
and interns, are not eligible to be Participants.
In order to be eligible to receive a Bonus for a Plan Year, a Participant must
(i) continue to be an active regular employee of a U.S. Affiliate of the Company
in good standing from the date his/her participation in the Plan commences for
the Plan Year until the date Bonuses are paid for the Plan Year, except as
provided in Section 6, and (ii) act in accordance with the Company’s Code of
Conduct, compliance policies and procedures, and those of the Participant’s
employer, and applicable laws and regulations during the Plan Year.
3.    Target Bonus Ranges.
A Participant’s Target Bonus Range generally will be based on the Participant’s
position and/or responsibility level. The Target Bonus Range for Participants
and the amount of Bonus actually paid to a Participant in a Plan Year under the
Plan may vary from year to year and between positions, and among positions at
the same level. However, as a general guideline, the Target Bonus Ranges which
will typically be assigned to various categories of employees (and varying
depending on responsibility levels within each category) are as follows:

1.

--------------------------------------------------------------------------------



Position
Target Bonus Range
(Percent of Base Salary)
Chairman of the Board, Chief Executive Officer, President
100%
Executive Vice President
50%
Senior Vice President
40%
Vice President
25-35%
Senior Director/Executive Director
20-30%
Associate Director/Director
15-25%
Managers (all levels)
10-20%
Other
5-15%



If a Participant moves to a position and/or responsibility level with a higher
Target Bonus Range during a Plan Year, the Participant’s Target Bonus Range will
be reset at such higher level for the entire Plan Year. If a Participant moves
to a position and/or responsibility level with a lower Target Bonus Range during
a Plan Year, the Participant’s Target Bonus Range will be reset at the lower
level for the entire Plan Year.
4.    Bonus Pool and Bonuses.
Following the end of a Plan Year, the Board or the Compensation Committee will
determine, in its sole discretion, the Bonus Pool for the Plan Year to be
allocated for the payment of Bonuses to Participants. The Bonus Pool will be
calculated by multiplying
(a)    the sum of the following amounts for each Participant:
(i) the Base Salary for such Participant, multiplied by
(ii) a percentage within such Participant’s applicable Target Bonus Range (as
determined by the Company on an individual or category level within the ranges
set forth in the table above), provided that in the case of any Participant who
is an executive officer of Jazz Pharmaceuticals plc, such Participant’s Target
Bonus Range will be determined by the Board or the Compensation Committee;
with
(b)    the percentage set by the Board or the Compensation Committee based upon
its determination of the Company’s success in achieving the objectives
established by the Board or the Compensation Committee for funding the Bonus
Pool for the Plan Year (the “Bonus Pool Objectives”).

2.

--------------------------------------------------------------------------------



The Bonus Pool Objectives are related to the achievement of the overall
corporate objectives established for the applicable Plan Year by the Board or
the Compensation Committee (the “Corporate Objectives”).
5.    Bonus.
Except as provided in Section 6, a Participant’s Bonus for a Plan Year will be
based upon the following criteria: (a) the Company’s success in achieving the
Corporate Objectives established for the Plan Year, (b) the Participant’s
success in achieving his/her individual objectives established for the Plan Year
(if applicable) and the Participant’s contribution to the Company’s success in
achieving the Corporate Objectives, in each case while demonstrating Company
values, and (c) the Participant’s compliance with Company policies and those of
Participant’s employer. Except as provided in Section 6, the amount of Bonus
actually paid to each Participant will be an amount equal to such Participant’s
Base Salary multiplied by a percentage within the applicable Target Bonus Range
(as may be adjusted up or down for each Participant by the Board, the
Compensation Committee or the Company’s management, as appropriate, based on the
criteria set forth above). Each Participant’s Bonus for a Plan Year will be
approved by the Chief Executive Officer or his or her delegate, except that in
the case of any Participant who is an executive officer of Jazz Pharmaceuticals
plc, such Participant’s Bonus will be approved by the Board or the Compensation
Committee.
The total of all Bonuses paid under this Plan in any Plan Year may not exceed
the Bonus Pool for such Plan Year unless such excess amount is specifically
approved by the Board or the Compensation Committee. Except as provided in
Section 6, no amounts will be payable to any Participant hereunder until the
Bonus Pool and such Participant’s Bonus have been determined as described above.
Except as provided in Section 6, no Participant is entitled to any particular
bonus, or any bonus, unless approved as described above.
6.    Termination of Employment; Death; Retirement; Permanent Disability.
No Bonus will be paid to any Participant whose employment with a U.S. Affiliate
of the Company terminates prior to the date Bonuses for a Plan Year are
scheduled to be paid pursuant to Section 7, unless (a) such termination is due
to the Participant’s death, retirement or Permanent Disability, (b) the Board,
the Compensation Committee, or the Company’s management in appropriate
circumstances in management’s discretion determines that the Participant will be
eligible to receive a Bonus, or (c) such condition is prohibited by regulations,
laws, employment agreements or employment contracts applicable to a particular
Participant.
In the case of a Participant whose employment with a U.S. Affiliate of the
Company terminates (including due to death, retirement or Permanent Disability)
prior to the date Bonuses for a Plan Year are scheduled to be paid and who
becomes entitled to receive a Bonus pursuant to the foregoing paragraph, the
amount of such Participant’s Bonus for the Plan Year will be determined by the
Board, the Compensation Committee, or the Company’s management and may be
prorated or otherwise determined based on the number of months employed during
the Plan Year, performance or any other factors as decided by the Board, the
Compensation Committee or the Company’s management, as appropriate.

3.

--------------------------------------------------------------------------------



Any Participant whose employment with a U.S. Affiliate of the Company terminates
(including due to death, retirement or Permanent Disability) prior to the date
Bonuses for a Plan Year are scheduled to be paid and who becomes entitled to
receive a Bonus pursuant to this Section 6 will be paid such Bonus at the time
determined by the Company’s management, which will in no event be later than the
time at which other Participants’ Bonuses for the Plan Year are scheduled to be
paid pursuant to Section 7.
7.    Payment of Bonuses.
Bonuses for a Plan Year will be paid in cash to a Participant (or his/her
beneficiary, in the event of death) by March 15th of the following year, except
(i) as is otherwise determined in the sole discretion of the Board, the
Compensation Committee or the Company’s management, as appropriate, or (ii) as
may be necessary or advisable to comply with regulations, laws, employment
agreements or employment contracts applicable to a particular Participant;
provided, however, that in all cases, the payment date of any Bonus for any
Participant who is subject to Section 409A of the Internal Revenue Code of 1986,
as amended, or any state law of similar effect (“Section 409A”) will be designed
to either comply with Section 409A or satisfy an exemption from application of
Section 409A, and the Plan will be administered and interpreted to the greatest
extent possible in compliance with Section 409A or in accordance with such
exemption, as applicable. Benefits under this Plan are not transferable, and the
Plan is unfunded.
8.    Withholding of Taxes.
Bonuses will be subject to income and employment tax withholding as required by
applicable law.
9.    Plan Amendments.
This Plan may be revised, modified, or terminated at any time in the sole
discretion of the Board or the Compensation Committee. Without limiting the
foregoing, the Plan may be revised, modified, or terminated with respect to a
Participant or specific group of Participants as may be necessary or advisable
to comply with the laws and regulations of the jurisdiction where such
Participant or specific group of Participants are employed or where such
Participant or specific group of Participants are tax residents.
10.    No Employment Rights.
Nothing contained in this Plan is intended to confer any right upon any employee
to continued employment with the Company or any U.S. Affiliate or other
affiliate thereof.
11.    Plan Administration.
This Plan will be administered by the Board or the Compensation Committee. The
Board and the Compensation Committee shall have the sole discretion and
authority to administer and interpret the Plan, and the decisions of the Board
and the Compensation Committee shall in every case be final and binding on all
persons having an interest in the Plan. Notwithstanding the foregoing, certain
aspects of the Plan may be administered by the Chief Executive Officer or the
Company’s management, as specifically provided in the Plan, and in such event,
the Chief Executive Officer

4.

--------------------------------------------------------------------------------



or the Company’s management shall have the sole discretion and authority to
administer and interpret such aspects of the Plan, and the decisions of the
Chief Executive Officer or the Company’s management shall in such cases be final
and binding.
12.    Definitions.
“Base Salary” for a Participant means the total amount of base salary or base
pay actually paid to the Participant during the period of his/her participation
in the Plan for the Plan Year, rather than the Participant’s base salary level
or base pay level at any particular point during the Plan Year (e.g., the Base
Salary for a Participant whose base salary or base pay is adjusted during the
Plan Year, for a Participant who is hired during the Plan Year, or for a
Participant whose employment terminates during the Plan Year will be the total
amount of base salary or base pay actually paid to the Participant during the
period of his/her participation in the Plan for the Plan Year). Base Salary does
not include any expense reimbursements, relocation payments, incentive
compensation or bonuses, amounts received as a result of equity awards, overtime
or shift differential payments or similar one-time or unusual payments. Any
salary or pay earned for periods during which a Participant is on disciplinary
action are excluded from Base Salary.
“Board” means the Board of Directors of Jazz Pharmaceuticals plc.
“Bonus” means a Participant’s actual bonus for a Plan Year as determined in
accordance with Section 5 or Section 6, if applicable.
“Bonus Pool” for a Plan Year means the aggregate dollar amount set by the Board
or the Compensation Committee for the payment of Bonuses for such Plan Year to
Participants as set forth in Section 4.
“Chief Executive Officer” means the Chief Executive Officer of Jazz
Pharmaceuticals plc.
“Compensation Committee” means the Compensation Committee of the Board.
“Employment Start Date” means the first business day on which a Participant is
an active regular employee of a U.S. Affiliate of the Company, on the U.S.
Affiliate’s payroll, as applicable.
“Participant” means an active regular employee of a U.S. Affiliate of the
Company who meets all of the eligibility requirements set forth in Section 2.
“Permanent Disability” means that a Participant has become permanently disabled
under any policy or program of disability income insurance then in force
covering such Participant.
“Plan” means this Jazz Pharmaceuticals plc Cash Bonus Plan (U.S. Affiliates).
“Plan Year” means the calendar year.
“Target Bonus Range” means, for a Participant for a Plan Year, the percentage or
range of percentages of Base Salary, based on such Participant’s position and/or
responsibility level in a Plan Year, that represents the amount of Bonus that
such Participant may receive for such Plan Year, as may be adjusted with respect
to such Participant for such Plan Year in the discretion of

5.

--------------------------------------------------------------------------------



the Board, the Compensation Committee or the Chief Executive Officer or his or
her delegate, as applicable.
“U.S. Affiliate” means any “parent” or “subsidiary” of the Company, as such
terms are defined in Rule 405 of the Securities Act of 1933, as amended, that is
organized under the laws of the United States.


As approved by the Compensation Committee of the Board of Directors of Jazz
Pharmaceuticals plc on February 13, 2013.





6.